Citation Nr: 1643206	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for hiatal hernia with gastroesophageal reflux and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that in relevant part granted service connection for hiatal hernia, chronic gastroesophageal reflux disease (GERD), esophageal condition, irritable bowel syndrome (IBS) and Nissen fundoplication, and assigned an initial 10 percent disability rating effective from April 24, 2008.

During the course of the appeal the RO increased the initial rating for the disability on appeal to 30 percent.  The Board has characterized the issue on the title page to comport with this development.

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO in August 2011.  A transcript of his testimony is of record.

In February 2016 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From April 24, 2008, the Veteran's hiatal hernia/GERD disability has been manifested by persistently recurrent epigastric distress productive of considerable impairment of health.  

2.  From April 24, 2008, the Veteran's IBS has been manifested by severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

3.  The Veteran's hiatal hernia/GERD and IBS symptoms do not result in symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The requirements for an initial evaluation in excess of 30 percent for hiatal hernia and chronic GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs), service personnel records and post-service treatment records relating to the severity of the Veteran's disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the Board, during which he provided additional argument in support of his appeal.

The Veteran has been afforded appropriate VA medical examinations in September 2008, October 2009, May 2010 and January 2014 in support of the increased rating claim decided herein.  The Veteran does not assert, and the evidence of record does not suggest, that the disability has increased significantly in severity since the most recent examination.  The Board remanded the case to the AOJ in February 2016 in order to have the AOJ readjudicate the claim in consideration of the January 2014 examination, which was accomplished in the Supplemental Statement of the Case (SSOC) issued in March 2016.  The Board also directed the AOJ to adjudicate the question of entitlement to service connection for abdominal surgery scars; the AOJ did so, and granted service connection for abdominal scars by a rating decision in March 2016.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disorders of the digestive system are rated under 38 C.F.R. § 4.114, DCs 7200 through 7354.  Ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

IBS is rated under the criteria of DC 7319 (irritable colon syndrome).  In pertinent part, a rating of 30 percent is assigned for severe diarrhea; or, alternating diarrhea and constipation with more or less constant abdominal distress.  There is no provision for a schedular rating higher than 30 percent under this DC.

GERD is rated under the criteria of DC 7346 (hiatal hernia).  In pertinent part, the rating criteria are as follows.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.
   
The period under review begins April 24, 2008, the date service connection became effective.

The Veteran had a VA general medical examination in September 2008.  Relevant to IBS complaints, the Veteran reported having diarrhea and constipation when on medications; if he stops his medication he will have diarrhea.  The Veteran was currently taking three medications and saw his medical provider every 3-6 months.  The Veteran complained of daily abdominal pain lasting half the day.  The Veteran had not missed any work days in the last year due to his IBS.  The Veteran endorsed watching his diet and denied having blood in his stool.  The Veteran reported having gained 15 pounds in the last year.  Relevant to GERD complaints, the Veteran complained of heartburn, sour taste, regurgitation and constant heartburn.  The Veteran denied having to sleep with his head elevated but endorsed having symptoms if he bends over.  Clinical examination of the abdomen, nose and throat was normal. The examiner diagnosed IBS and also diagnosed hiatal hernia, GERD, status post Nissen fundoplication and Barrett's esophagitis.   

In conjunction with the VA examination cited above the Veteran had a chest X-ray that revealed metallic clips in the gastroesophageal (GE) junction but the impression was normal chest.  He also had an X-ray of the abdomen that showed surgical clips in the upper mid-abdomen and left upper quadrant but the impression was no acute abnormality identified.

The Veteran had a consultative evaluation at the Medical University of South Carolina (MUSC) in September 2008 for IBS, GERD and Barrett's esophagus.  The Veteran endorsed abdominal pain, diarrhea, constipation and heartburn; he denied all other symptoms such as blood in stool, bloating, indigestion, etc.  The examiner stated the Veteran looked fine, without any apparent health problems.  Clinical examination of the abdomen was normal.  The clinical impression was Barrett's esophagitis, GERD, IBS and acute diarrhea.  The treatment plan was to refer the Veteran to Elms Endoscopy Center for upper endoscopy.  

The Veteran had repeat EGD at Elms Endoscopy Center in September 2008 to follow up his GERD and Barrett's esophagitis.  On this occasion the stomach and esophagus were normal.  The esophagogastric (EG) junction showed short Barrett's esophagus and hiatal hernia.  The stomach showed mild gastritis and the duodenum was normal.  The impression from EGD was moderate gastritis, short segment Barrett's esophagus, hiatal hernia and mild gastritis.  The treatment plan was to continue current medications.

The Veteran had another consultative evaluation for GERD at MUSC in October 2008.  The Veteran endorsed epigastric pain and GERD but denied all other gastrointestinal symptoms.  The Veteran was currently taking two medications.  As in previous evaluation the examiner stated the Veteran looked fine, without any apparent health problems, and clinical examination of the abdomen was normal.   The current impression was Barrett's esophagus, GERD and hiatal hernia without obstruction.

The Veteran presented to MUSC in February 2009 complaining of increasing reflux problems despite taking two medications.  The Veteran endorsed reflux but denied all other gastrointestinal symptoms.  As before, the examiner stated the Veteran looked fine, without any apparent health problems.  The current clinical impression was Barrett's esophagus, GERD, IBS and acute diarrhea.  The Veteran was referred to another physician for consultation regarding his GERD.  

The Veteran returned to MUSC in June 2009 for follow-up of his GERD.  The Veteran also reported uncontrolled IBS with 3-6 loose, watery bowel movements with abdominal bloating and severe abdominal pain.  As before, the examiner stated the Veteran looked fine, without any apparent health problems.  The current clinical impression was GERD, IBS and acute diarrhea.  The Veteran was counseled regarding diet and medication.  The treatment plan was to continue to follow up for difficult-to-treat severe GERD and IBS.  

In September 2009 the Veteran underwent surgery (laparoscopic fundoplication under general endotracheal anesthesia) at MUSC, following an 18-month period of worsening epigastric pain and food regurgitation.  Manometry showed increased reflux episodes and posture correlation with regurgitation, and a barium esophagram showed the presence of a recurring small sliding hiatal hernia.  The Veteran reported pain after surgery but was discharged home on September 30 after spending two days as an inpatient.  The discharge diagnosis was hiatal hernia with increased epigastric pain and acid reflux.  The Veteran was discharged with a number of medications.  
 
The Veteran had a VA medical examination in October 2009 in which he reported recent Nissen fundoplication repair surgery at MUSC.  The Veteran was still recovering from that surgery and was on a soft, bland diet.  Because of the surgery the Veteran had been out of work since September 2009 and had used up all his sick leave.  The Veteran continued to have pain even after surgery.  In regard to IBS, the Veteran complained of abdominal pain every day that lasted most of the day; he continued to take Imodium.  He denied blood in his stool and stated his weight had been stable.  He endorsed alternating diarrhea and constipation.  Examination showed recent, healing surgical scars on the abdomen.  The examiner's impression was small sliding hiatal hernia, and GERD status post two Nissen fundoplications with Barrett's esophagus and IBS.      

The Veteran had another VA medical examination in May 2010.  He reported having been off his reflux medications since surgery in September 2009, but still experienced a burning sensation in his chest prior to eating that improved after eating; antacids did not provide relief.  The Veteran also complained of sour taste, bad breath, difficulty swallowing large pills and difficulty swallowing food not well-chewed.  His chest pains lasted 2-30 minutes and occurred 2-3 times per week.  In regard to IBS, the Veteran complained of diarrhea with 3-7 watery bowel movements per day, although this alternated with constipation due to medication.  The Veteran endorsed abdominal bloating and bowel movements lasting 20-30 minutes prior to full evacuation.  The Veteran reported sharp abdominal pain associated with the diarrhea and complained of abdominal noise prior to diarrhea attacks.  He reported occasionally feeling lightheaded or dizzy, which he attributed to diarrhea-induced dehydration.  The Veteran reported he had undergone multiple testing to determine the cause of his diarrhea but none had been conclusive.  The Veteran complained of impairment in terms of dietary restrictions and also having to always be near a restroom.  The Veteran had not missed any work since his surgery in September 2009 and his weight had been stable.  Examination showed well-healed surgical scars; the abdomen was grossly normal.  The clinical impression was IBS, small sliding hiatal hernial per previous tests and GERD status post two Nissen fundoplications with Barrett's esophagus.  The examiner stated that GERD and hiatal hernia have similar symptoms are difficult to separate, whereas complaints of diarrhea are related to a colon disorder, not a stomach disorder and are thus distinguishable.    

EGD at Elms Endoscopy Center in April 2011 was significant only for retained food in the stomach consistent with gastroparesis.  Otherwise the oropharynx, esophagus, EG junction and duodenum were normal.

The Veteran had a gastric emptying study at Trident Regional Medical Center in April 2011 that showed delayed gastric emptying.

The Veteran had an EGD at Elms Endoscopy Center in May 2011 that showed normal oropharynx and esophagus but Barrett's esophagus in the EG junction.  The stomach showed moderate gastritis; the duodenum was normal.  The EGD impression was Barrett's esophagus (long segment) and moderate gastritis.  The treatment plan was to impose a strict anti-reflux diet and change medications. 

In August 2011 the Veteran testified before the Board that he feels entitled to separate evaluations for GERD versus IBS because these are different areas of the body.  The Veteran stated that the medications he takes for IBS irritate his stomach and thus aggravate his GERD.  The Veteran testified that his IBS results in nearly constant diarrhea, with watery stools 5-7 times per day and after every meal.  The Veteran also described abdominal bloating.  The diarrhea causes embarrassment at his workplace due to having to use the restroom frequently, and associated odors; the Veteran also has to either remain near the restroom or take anti-diarrhea medications that will aggravate his GERD. In regard to GERD, the Veteran testified that he gets severe chest pain of varying intensity but constantly present.  The Veteran reported constant regurgitation and sensation of having a dry mouth.  The Veteran also testified that he is on restricted diet for three conditions (IBS, GERD and kidney stones), which is limiting for his social interaction because he is unable to eat what his friends are eating or to find acceptable items on the menu.  

The Veteran testified before the Board that he has hemorrhoids and hernias attributable to straining during bowel movements.  However, he had a VA examination for disabilities of the anus and rectum in September 2012 that showed no hemorrhoids or other rectal abnormality, and an examination for hernias at the same time showed no hernias present.

The Veteran had an EGD at Elms Endoscopy Center in June 2013.  The impression was acute gastritis without mention of hemorrhage, Barrett's esophagus (short segment) and surgical fundoplication.  

The Veteran's most recent VA medical examination was performed in January 2014.  The Veteran complained of GERD symptoms as follows: pyrosis (heartburn), reflux, regurgitation and resultant sleep disturbance resulting in persistently recurrent epigastric distress.  The Veteran described GERD symptoms occurring four or more times per year and lasting less than one day.  The Veteran complained of IBS symptoms as follows: frequent bathroom breaks sometimes of 30 minutes duration.  He also described constipation 1-2 times per week followed by diarrhea 3-5 stools daily.  He also described daily abdominal pain; in all, his IBS symptoms caused more or less constant abdominal distress.  The Veteran denied weight loss, malnutrition or other general health effects attributable to his intestinal condition.  

The Veteran had sleep evaluations at MUSC in October 2013, November 2013 and April 2014.  During the initial visit the Veteran did not report waking due to heartburn, and this note was continued in the later treatment sessions.  The file also contains sleep-related treatment notes from Ashley Sleep and Diagnostics, which note GERD to be one of the Veteran's concurrent disorders but do not attribute any sleep disruption to GERD.  

Review of the file shows the Veteran's IBS is manifested by chronic diarrhea, or alternating constipation and diarrhea, productive of more or less constant abdominal distress.  These symptoms fall squarely within the criteria for the currently-assigned 30 percent rating under DC 7319.

The Veteran's GERD is manifested by heartburn, chest pain and regurgitation.  There is no indication of vomiting, material weight loss, hematemesis, melena or anemia or other symptom combinations productive of severe impairment of health.  Accordingly, a rating higher than 30 percent is not warranted under DC 7346.

As explained above, ratings under DCs 7319 and 7346 will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Thus, an increased evaluation could be assigned under DC 7346 if the Veteran's GERD and IBS are shown to approximate the criteria for higher rating under that DC (i.e., symptom combinations productive of severe impairment of health).  In this case, the Veteran's IBS and GERD are shown to result in considerable, but not severe, impairment of health.  In making this determination the Board has considered that the Veteran is not shown to have weight loss or anemia due to gastrointestinal disabilities.  The Board has carefully reviewed the Veteran's extensive treatment record during the period under review and finds no evidence that the Veteran's IBS and GERD, separately or in combination, have caused a significant degradation of his overall health.  
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent, as a layperson, to describe his observable symptoms.  However, even affording the Veteran full competence and credibility, he has not described a level of disability that meets the criteria for a higher rating.

The Board has considered whether the Veteran's gastrointestinal disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  However, the schedular rating criteria envision the symptoms described by the Veteran and also provide for a higher evaluation if warranted.  The Veteran has not described any functional impairment associated with his GERD disability that is not envisioned by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

A request for a total disability rating due to individual unemployability (TDIU) is part of a claim for increased compensation.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not asserted that his GERD and IBS render him unable to obtain and maintain employment.  During the course of the period under review the Veteran submitted a claim for TDIU in which he asserted he is rendered unemployable by narcolepsy; the AOJ issued a rating decision in April 2015 that denied service connection for narcolepsy and also denied entitlement to TDIU.  The Veteran did not appeal that decision.  The Board finds that a claim for TDIU is not raised by the increased-rating issue on appeal.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is accordingly not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial disability rating in excess of 30 percent for hiatal hernia with GERD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


